DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered.
Regarding the 112(b)/2nd indefinite rejections, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, therefore said rejections have been withdrawn.
Regarding the 103 prior art rejections, Applicant argued that amending the allowable subject matter of claims 6 and 10 into the independent claims overcame said rejections; the Examiner is in agreement, therefore said rejections have been withdrawn.
After Final Consideration
The finality of the previous Office Action is withdrawn in view of Applicant’s amendments and in further view of the Examiner’s Amendment presented below which place the application in condition for Allowance. See MPEP § 714.12, 706.07(E), & 1302.04. 
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Jordan Cox (70875) on 07MAY2021.
The application has been amended as follows: 	
Claim 1, in the last line thereof, “stiffening member”.
Claim 16, in the last line thereof, “stiffening member”.
Allowable Subject Matter
Claim(s) 1-5, 7-9, and 12-16 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture an electronics assembly, comprising (omissions/paraphrasing for brevity/clarity) “bumpers 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 16, 
the prior art fails to disclose or motivate one skilled in the art to perform a method comprising (omissions/paraphrasing for brevity/clarity) “disposing…bumpers between the circuit board and the housing", “wherein at least one of the…bumpers includes a dumbbell shape”, and “wherein the…bumpers include a plurality of bumpers disposed on a device side of the circuit board between the second housing member and 15the circuit board and a plurality of bumpers disposed on…” the other side between the circuit board and “…the first housing member” in further combination with the remaining limitation(s) of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856